DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: claims 1-10 recite a computer system, claim 11-19 recites a method (i.e. a process such as an act or series of steps) and claim 20 recites a non-transitory computer readable medium and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 11, and 20 recite: A method for of a first agency, comprising: establishing communications with a second agency via; creating an isomorphic structure comprising a first and a second node element in a hierarchy; instantiating for the isomorphic structure that is activated, wherein the first node element corresponds to a first communications group identifier (ID) and the second node element corresponds to a second communications group ID; transmitting a first invitation for the activated isomorphic structure; and in response to the first invitation being accepted, instantiating a first communications group corresponding to the first communications group ID and a second communications group corresponding to the second communications group ID, wherein the first communications group includes a first member of the first agency and a second member of the second agency, wherein the first member and the second member are peers corresponding to the first node element of the activated isomorphic structure.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally create a communication structure between one or more different entities or groups such as EMS and the police or different branches of a hospital by assigning various groups different roles and assignments during an event. Furthermore, one could facilitate communication between these various groups to better coordinate effort between them. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of organizing various groups of people to communicate and coordinate efforts during an event based on an organization. The Examiner additionally find the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: system for a first agency, comprising: a transceiver; and one or more processors coupled to the transceiver, an interoperability communications network, and an interactive visual chart.
Claim 11: a system, an interoperability communications network, and an interactive visual chart.
Claim 20: A non-transitory computer-readable medium storing instructions that, when executed by a processor of a first electronic device of a first agency, cause the processor to perform operations, an interoperability communications network, and an interactive visual chart.
The additional element of a using a computer system to receive and transmit information as well as present an interactive interface is found to recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to perform a method of gathering and analyzing information to present recommendations based on the analysis are not significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-10 and 12-19 further narrow the abstract idea recited in the independent claims 1, 11, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to gather information and analyze it to provide recommendations (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional for an organization to coordinate efforts between various groups during an event using a computer-based communication system (see specification [0002]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-10 and 12-19 are directed towards further narrowing the abstract idea of connecting various entities and groups during an event and assigning roles to the individuals.

Claims 6 and 16 further recites the additional elements of a graphical user interface, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.
Claims 8 and 18 further recites the additional element of a push to talk radio network, mobile network, a voice or video conferencing call network, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2013/0197951) in view of Mehra (US 2016/0125156).
Claims 1, 11, and 20: Watson discloses (Claim 1) a system for a first agency, comprising: a transceiver; and one or more processors coupled to the transceiver, configured to: (Claim 11) A method for a system of a first agency, comprising: (Claim 20) A non-transitory computer-readable medium storing instructions that, when executed by a processor of a first electronic device of a first agency, cause the processor to perform operations, the operations comprising: create an isomorphic structure comprising a first and a second node element in a hierarchy (Paragraph [0039]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. (the examiner notes that the broadest reasonable interpretation of creating an isomorphic structure comprising a plurality of node elements would include creating an incident management interface as is seen in Figure 4 which details a chain of command and various roles assigned to various groups being combined such as medical officers, fire engines, and other groups with specific tasks all connected)); 
instantiate an interactive visual chart (IVC) for the isomorphic structure that is activated, wherein the first node element corresponds to a first communications group identifier (ID) and the second node element corresponds to a second communications group ID (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
and in response to the first invitation being accepted, instantiate a first communications group corresponding to the first communications group ID and a second communications group corresponding to the second communications group ID, wherein the first communications group includes a first member of the first agency and a second member of the second agency, wherein the first member and the second member are peers corresponding to the first node element of the activated isomorphic structure (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
However, Watson does not disclose establish, via the transceiver, communications with a second agency via an interoperability communications network; transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure.
In the same field of endeavor of managing a variety of personnel during an event Mehra teaches establish, via the transceiver, communications with a second agency via an interoperability communications network (Paragraph [0005-0007]; [0023]; Figs. 4 and 5, in one embodiment the computer instructions is executed to perform a method of communicating information to a user based on the user’s role. Wherein a role is a position held by a set of users satisfying one or more criteria. Information to communicate to the role is received. A directory includes a data store of user contact information and roles. In an embodiment secured messages, emails, and phone calls may also be included in the routed information); transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure (Paragraph [0046]; [0067]; [0070-0072] the routing service is in communication with information manager, a contact preferences data store, and a presence detection component, and a proximity component. The communication could request (a first invitation) a response from a user and the user could respond by manually rejecting the communication. A communication directed to a role associated with a user is received. The communication is routed to the user. After the communication is routed to the user the system may request a response from the user).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing an incident response system which coordinates a plurality of different organizations and members as disclosed by Watson (Watson [0039]) with the system of establish, via the transceiver, communications with a second agency via an interoperability communications network; transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure as taught by Mehra (Mehra [0072]). With the motivation of being able to more effectively establish responsibilities and roles of individuals during and event and providing them a means of communication to best coordinate their efforts (Mehra [0002]).
Claims 2 and 12: Modified Watson discloses the system as per claim 1 and the method as per claim 11. Watson further discloses wherein the activated isomorphic structure comprises an Incident Command System (ICS) structure (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
Claims 3 and 13: Modified Watson discloses the system as per claim 1 and the method as per claim 11. Watson further discloses wherein the one or more processors are further configured to: populate the IVC for the activated isomorphic structure with members of the first agency (Paragraph [0156-0157] the data areas permit the interface user to add specific personnel to the selected company or group. In one example the data areas may be populated using the remote data resources which may import data for selection).
Claims 4 and 14: Modified Watson discloses the system as per claim 3 and the method as per claim 13. Watson further discloses assign the first communications group ID to the first device or the first member (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
However, Watson does not disclose wherein to populate the IVC for the activated isomorphic structure, the one or more processors are configured to: transmit, via the transceiver, a second invitation to a first device of the first member of the first agency to accept a function corresponding to the first node element; and in response to the second invitation being accepted.
In the same field of endeavor of managing a variety of personnel during an event Mehra teaches wherein to populate the IVC for the activated isomorphic structure, the one or more processors are configured to: transmit, via the transceiver, a second invitation to a first device of the first member of the first agency to accept a function corresponding to the first node element; and in response to the second invitation being accepted (Paragraph [0046]; [0067]; [0070-0072] the routing service is in communication with information manager, a contact preferences data store, and a presence detection component, and a proximity component. The communication could request (a first invitation) a response from a user and the user could respond by manually rejecting the communication. A communication directed to a role associated with a user is received. The communication is routed to the user. After the communication is routed to the user the system may request a response from the user. If the user fails to send a response the communication may be re-routed (second invitation) to a backup role).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing an incident response system which coordinates a plurality of different organizations and members as disclosed by Watson (Watson [0039]) with the system of establish, via the transceiver, communications with a second agency via an interoperability communications network; transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure as taught by Mehra (Mehra [0072]). With the motivation of being able to more effectively establish responsibilities and roles of individuals during and event and providing them a means of communication to best coordinate their efforts (Mehra [0002]).
Claims 5 and 15: Modified Watson discloses the system as per claim 4 and the method as per claim 14. Watson further discloses and in response to the fourth invitation being accepted, reassign the first communications group ID to the other device or the other member (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
However, Watson does not disclose wherein the one or more processors are further configured to: transmit, via the transceiver, a third invitation to the first device of the first member to continue to accept the function corresponding to the first node element; in response to the third invitation being denied, transmit a fourth invitation to an other device of an other member of the first agency to accept the function corresponding to the first node element.
In the same field of endeavor of managing a variety of personnel during an event Mehra teaches wherein the one or more processors are further configured to: transmit, via the transceiver, a third invitation to the first device of the first member to continue to accept the function corresponding to the first node element; in response to the third invitation being denied, transmit a fourth invitation to an other device of an other member of the first agency to accept the function corresponding to the first node element (Paragraph [0046]; [0067]; [0070-0072] the routing service is in communication with information manager, a contact preferences data store, and a presence detection component, and a proximity component. The communication could request (a third invitation) a response from a user and the user could respond by manually rejecting the communication. A communication directed to a role associated with a user is received. The communication is routed to the user. After the communication is routed to the user the system may request a response from the user. If the user fails to send a response the communication may be re-routed (fourth invitation) to a backup role).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing an incident response system which coordinates a plurality of different organizations and members as disclosed by Watson (Watson [0039]) with the system of establish, via the transceiver, communications with a second agency via an interoperability communications network; transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure as taught by Mehra (Mehra [0072]). With the motivation of being able to more effectively establish responsibilities and roles of individuals during and event and providing them a means of communication to best coordinate their efforts (Mehra [0002]).
Claims 6 and 16: Modified Watson discloses the system as per claim 1 and the method as per claim 11. Watson further discloses further comprising: a graphical user interface (GUI) coupled to the one or more processors, wherein the GUI comprises hypergraphic selectable items corresponding one or more created isomorphic structures including the isomorphic structure, wherein the one or more processors are configured to: receive, via the GUI, a first selection of a first hypergraphic selectable item corresponding to the isomorphic structure, of the hypergraphic selectable items; and activate the isomorphic structure (Paragraph [0038-0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
Claims 7 and 17: Modified Watson discloses the system as per claim 6 and the method as per claim 16. Watson further discloses and in response to the second invitation being accepted, assign the first communications group ID to the first device or the first member (Paragraph [0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
However, Watson does not disclose wherein the one or more processors are further configured to: receive, via the GUI, a second selection of a second hypergraphic selectable item corresponding to the first node element of the instantiated IVC for the activated isomorphic structure; in response to the reception of the second selection of the second hypergraphic selectable item, transmit, via the transceiver, a second invitation to a first device of the first member of the first agency to accept a function corresponding to the first node element.
In the same field of endeavor of managing a variety of personnel during an event Mehra teaches wherein the one or more processors are further configured to: receive, via the GUI, a second selection of a second hypergraphic selectable item corresponding to the first node element of the instantiated IVC for the activated isomorphic structure; in response to the reception of the second selection of the second hypergraphic selectable item, transmit, via the transceiver, a second invitation to a first device of the first member of the first agency to accept a function corresponding to the first node element (Paragraph [0046]; [0067]; [0070-0072] the routing service is in communication with information manager, a contact preferences data store, and a presence detection component, and a proximity component. The communication could request (a first invitation) a response from a user and the user could respond by manually rejecting the communication. A communication directed to a role associated with a user is received. The communication is routed to the user. After the communication is routed to the user the system may request a response from the user. If the user fails to send a response the communication may be re-routed (second invitation) to a backup role).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing an incident response system which coordinates a plurality of different organizations and members as disclosed by Watson (Watson [0039]) with the system of establish, via the transceiver, communications with a second agency via an interoperability communications network; transmit, via the transceiver, a first invitation including the instantiated IVC for the activated isomorphic structure as taught by Mehra (Mehra [0072]). With the motivation of being able to more effectively establish responsibilities and roles of individuals during and event and providing them a means of communication to best coordinate their efforts (Mehra [0002]).
Claims 8 and 18: Modified Watson discloses the system as per claim 1 and the method as per claim 11. Watson further discloses wherein the first communications group ID corresponds to: push to talk radio network, push to talk over mobile network, a voice or video conferencing call network (Paragraph [0087] communication device and the like refer to any appropriate device or mechanism for transfer of data and may include wireless (e.g. short range and long-range radio) and provide direct or indirect communication).
Claims 9 and 19: Modified Watson discloses the system as per claim 1 and the method as per claim 11. Watson further discloses wherein the one or more processors are further configured to: instantiate parallel sessions that include peer members from the first agency and a third agency coupled to the interoperability communications network, wherein the peer members correspond to respective node elements in the hierarchy of the activated isomorphic structure (Paragraph [0038-0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
Claim 10: Modified Watson discloses the system as per claim 1. Watson further discloses wherein the one or more processors are further configured to: create a member directory comprising a first agency subdirectory; publish the first agency subdirectory; receive a second agency subdirectory; and update the member directory to include the second agency subdirectory (Paragraph [0038-0039]; [0093]; [0097-0098]; [0109-0113]; [0125-0126]; Figs. 4 and 7, in one preferred embodiment provided is an incident management and monitoring system, including at least one central controller configured to receive global resource data, user data, and organizational data. Organizational data supports the functions and roles used to manage a scene. Certain major organizational components include the sections, branches, divisions, sectors, groups, and other resources. A group is a collection of companies and is used to define tactical level management positions in the command organization. An example may be groups are split into two categories functional (first node) and geographical (second node). The system and user interface of the present invention provide methods and processes to automatically and manually organize, manage, and monitor all aspects of the incident. At least a portion of the user data includes a radio frequency identification tag).
Therefore, claims 1-20 are rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Polsky (US 2012/0036255) Network centric structured communication network.
Assuncao (US 2014/0045445) System, method, and program product for maintaining deployed response team members synchronized.
Reflsand (US 2009/0063234) Method and apparatus for capacity management and incident management system.
Barash (US 2011/0117878) Community based response system.
Hewett (US 2007/0015506) Synchronization matrix process for total emergency management.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629